Hodges, J.
1. On the trial of a woman charged with assault with intent to murder, testimony of the person assaulted, to the effect that at a time several weeks before the assault the accused had a quarrel with her over her husband, was not inadmissible on the grounds that it related to a transaction too remote from the time of the commission of the alleged crime, and that it was an attack on the character of the accused. Such testimony was admissible as tending to show the animus and motive of the accused in the assault for which she was being tried.
2. The verdict was not contrary to the evidence. Judgment affirmed.
Indictment for assault with intent to murder; from Jasper superior court — Judge Park. May 26, 1916.
A. 8. Thurman, for plaintiff in error.
Doyle Campbell, solicitor-general, contra.